EXHIBIT 10.1

 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, CONSENT AND WAIVER
 
This Third Amendment to Credit Agreement, Consent and Waiver (this “Third
Amendment”) is entered into as of June 30, 2014 by and among ITT EDUCATIONAL
SERVICES, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).
 
 
RECITALS
 
A.           The Borrower, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and Administrative Agent are party to that
certain Credit Agreement dated as of March 21, 2012, as amended by the First
Amendment thereto dated as of March 31, 2014 (the “First Amendment”), and the
Second Amendment thereto entered into as of May 29, 2014 (the “Credit
Agreement”).  Unless otherwise specified herein, capitalized terms used in this
Third Amendment shall have the meanings ascribed to them by the Credit
Agreement.
 
B.           The Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and grant certain
consents and waivers, on the terms and conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1. Amendments to Credit Agreement.  The Credit Agreement is amended as follows:
 
(a)           The defined term “Banking Services Obligations” in Section 1.01 of
the Credit Agreement is hereby deleted and replaced with the following:
 
“Banking Services Obligations” means any and all obligations of the Credit
Parties and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
(b)           The defined term “Collateral” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Collateral” means all properties, rights, interests and privileges from time to
time subject to Liens granted to the Administrative Agent, or any security
trustee therefor, by the Security Documents.  For the avoidance of doubt, the
Collateral shall not include the following assets of the Borrower and its
Subsidiaries: real property assets, fixtures and other assets agreed upon
between the Borrower and the Administrative Agent.
 
(c)           The defined term “Credit Documents” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.10(e), the Subsidiary Guaranty, the Security
Documents, each amendment or waiver hereof or hereunder and each other document
or agreement executed and delivered from time to time by any Credit Party in
connection with or pursuant to the terms of this Agreement or any other Credit
Document.
 
(d)           The defined term “Commitment” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04.  The aggregate amount of each
Lender’s Commitment as of June 30, 2014 is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The aggregate amount of the Lenders’ Commitments as
of June 30, 2014 is $135,000,000.  Notwithstanding the foregoing, if a DOE
Letter of Credit is not issued on or before September 30, 2014, the Lenders’
Commitments shall be automatically reduced on a pro rata basis to $100,000,000
in the aggregate as of 5:00 p.m. New York City time on such date.
 
(e)           The defined term “EBITDA” in Section 1.01 of the Credit Agreement
is hereby deleted and replaced with the following:
 
“EBITDA” means, for any period, net income for such period plus (a) without
duplication and to the extent deducted in determining net income for such
period, the sum of (i) interest expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary charges for such period
(excluding any write-down or write-off in connection with any sales and other
dispositions of Institutional Loans), (v) any other non-cash and non-recurring
charges for such period (but excluding (x) any non-cash and non-recurring charge
in respect of an item that was included in net income in a prior period, and (y)
any write-down or write-off in connection with any sales and other dispositions
of Institutional Loans), (vi) fees and expenses incurred during such period in
connection with any proposed or actual issuance of any Indebtedness or Equity
Interests, or any proposed or actual acquisitions, investments, asset sales or
divestitures permitted hereunder, and any losses during such period attributable
to cash payments relating to early extinguishment of Indebtedness or obligations
under any Swap Agreement, in an aggregate amount under this clause (vi) not to
exceed $5,000,000 during the most recently completed four fiscal quarters, (vii)
any losses during such period resulting from the sale or disposition of any
asset of the Borrower or any Subsidiary outside the ordinary course of business
(excluding any write-down or write-off in connection with any sales and other
dispositions of Institutional Loans), and (viii) up to $86,000,000 in charges
related to the Private Education Loan Programs incurred during the fiscal year
ending December 31, 2013, minus (b) without duplication and to the extent
included in net income, the sum of (i) any extraordinary gains and any non-cash
items of income for such period (excluding any gains in connection with any
sales and other dispositions of Institutional Loans), and (ii) any gains
attributable to early extinguishment of Indebtedness or obligations under any
Swap Agreement, and (all gains during such period resulting from the sale or
disposition of any asset of the Borrower or any Subsidiary outside the ordinary
course of business, in an aggregate amount under this clause (ii) not to exceed
$5,000,000 during the most recently completed four fiscal quarters, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.  For purposes of the computation of the Leverage Ratio and
Fixed Charge Coverage Ratio (a) for any period during which a Permitted
Acquisition is made by any Credit Party, EBITDA shall be calculated on a pro
forma basis as if such purchase or other acquisition was consummated (and any
related Indebtedness incurred) on the first day of such period and (b) for any
period during which a Subsidiary or business was disposed of, EBITDA shall be
calculated on a pro forma basis as if such Subsidiary or business had been
disposed of on the first day of such period.  All acquired Indebtedness assumed
to be outstanding pursuant to the preceding sentence shall be deemed to have
borne interest (a) in the case of fixed rate Indebtedness, at the rate
applicable thereto or (b) in the case of floating rate Indebtedness, at the
rates which were or would have been applicable thereto during the period when
such Indebtedness was or was deemed to be outstanding.
 
- 2 -

--------------------------------------------------------------------------------

 
 
(f)           The defined term “Letter of Credit” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.
 
(g)           The defined term “Restricted Payment” in Section 1.01 of the
Credit Agreement is hereby deleted and replaced with the following:
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Material Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Material Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Subsidiary, or any discretionary payment by the Borrower or any
Subsidiary relating to any Private Education Loan Program.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(h)           The defined term “Liquidity” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Liquidity” means the aggregate stated balance sheet amount of cash, cash
equivalents and short-term investments of the Borrower and its wholly owned
Domestic Subsidiaries (excluding any portion thereof which is subject to a Lien
in favor of a Person other than the Administrative Agent or is otherwise
restricted); provided that, notwithstanding the foregoing, cash in an amount up
to $75,000,000 which is posted as cash collateral for any DOE Letter of Credit
(less the amount of any draw thereon) will continue to be treated as cash or
cash equivalents of the Borrower for the purpose of calculating Liquidity.
 
(i)           Section 1.01 of the Credit Agreement is amended by adding the
following definitions in appropriate alphabetical order:
 
“Consolidation” means consolidation of the financial results of the PEAKS Trust
in the Company’s consolidated financial statements, beginning on February 28,
2013.
 
“DOE Letter of Credit” shall mean any Letter of Credit issued for the benefit of
the DOE.
 
“Existing Letters of Credit” means letter of credit no. CTCS-628623 issued for
the account of the Borrower by JPMorgan Chase Bank, N.A. in favor of Liberty
Mutual Insurance in the face amount of $2,187,000; and letter of credit no.
CTCS-634034 issued for the account of the Borrower by JPMorgan Chase Bank, N.A.
in favor of Pacific Employers Insurance in the face amount of $58,592.
 
“PEAKS Trust” means the trust that purchased, owns and collects private
education loans made under the PEAKS Private Education Loan Program.
 
“Security Agreement-2014” shall mean the Security Agreement executed pursuant to
the Third Amendment hereto by the Borrower and the Subsidiary Guarantors party
thereto in favor of the Administrative Agent for the benefit of the Secured
Creditors, granting security interests in all of their assets other than real
property assets, fixtures and other assets agreed upon between the Borrower and
the Administrative Agent, as the same may be amended, restated, modified or
supplemented from time to time.
 
“Security Agreements” shall mean, collectively, the Security Agreement-2014, and
each other document or instrument (other than the Pledge Agreement) pursuant to
which security interests are granted in the Collateral to the Administrative
Agent for the benefit of the Secured Creditors pursuant hereto, in each case as
the same may be amended, restated, modified or supplemented from time to time.
 
 
- 4 -

--------------------------------------------------------------------------------

 
“Security Documents” shall mean and include the Security Agreements, the Pledge
Agreement and each other document or instrument pursuant to which security is
granted to the Administrative Agent for the benefit of the Secured Creditors
pursuant hereto or in connection herewith.
 
(j)           Section 2.06(b) of the Credit Agreement is hereby amended by
deleting the reference to “$25,000,000” therein and replacing it with
“$80,000,000, or if the DOE Letter of Credit is not issued on or before
September 30, 2014, $25,000,000 on and after 5:00 p.m. New York City on such
date.”.
 
(k)           Section 2.06(j) of the Credit Agreement is hereby deleted and
replaced with the following:
 
 
(j)           Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII, (ii) any Letter of
Credit shall have an expiration date after the Maturity Date, the Borrower shall
(x) deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 103% of the face amount of such Letter of Credit, or (y) make other
arrangements acceptable to the Administrative Agent in an amount equal to 103%
of the face amount of such Letters of Credit, in either case, on the date five
Business Days prior to the Maturity Date, (iii) any Letter of Credit shall have
a face amount equal to or in excess of $10,000,000, concurrently with the
issuance thereof, the Borrower shall (x) deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 103% of the face amount of
such Letter of Credit, or (y) make other arrangements acceptable to the
Administrative Agent in an amount equal to 103% of the face amount of such
Letters of Credit; provided, that this clause (iii) shall not be applicable to
the DOE Letter of Credit until December 31, 2014.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.10(f), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower to the extent that, after giving effect to such return, the total
Revolving Credit Exposure would not exceed the total Commitments and no Default
shall have occurred and be continuing.  If the Borrower is required to provide
an amount of cash collateral hereunder pursuant to Section 2.20(c), such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower to
the extent that, after giving effect to such return, no Issuing Bank shall have
any exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the non-Defaulting Lenders and/or the remaining
cash collateral and no Default shall have occurred and be continuing.  If the
Borrower is required to provide cash collateral pursuant to clause (iii) above,
such cash collateral (to the extent not applied as aforesaid) shall be returned
to the Borrower following any cancellation, termination, expiry, or reduction of
the face amount of the corresponding Letter of Credit  (in whole or in part),
provided that, after giving effect to such release and return, the
Administrative Agent shall continue to hold 103% of the amount available to be
drawn under such Letter of Credit.  The Borrower shall deliver such agreements
as the Administrative Agent shall request with respect to establishing any cash
collateral arrangements for Letters of Credit required by this Agreement.
 
- 5 -

--------------------------------------------------------------------------------

 
 
(l)           Section 2.06 of the Credit Agreement is hereby amended by adding a
new clause (l) as follows:
 
(l)           Existing Letters of Credit.  On June 30, 2014, the Existing
Letters of Credit shall be deemed to be Letters of Credit issued hereunder on
such date and governed in all respects by the terms and conditions of this
Agreement (including without limitation Section 2.06(d)).
 
(m)           Article III of the Credit Agreement is hereby amended by adding a
new Section 3.15 as follows:
 
Section 3.15 Security Documents.  The security interests created in favor of the
Administrative Agent, for the benefit of the Secured Creditors, under the
Security Agreements and Pledge Agreement constitute valid and enforceable
security interests in the Collateral described in such Security Document under
its governing law, subject to no Lien of any other Person, except as permitted
by such Security Document.  No filings or recordings (other than filings or
recordings that have been made) are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Collateral
pledged under any Security Document other than with respect to Collateral of a
type as to which perfection may not be accomplished by filing under the Uniform
Commercial Code.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(n)           Section 5.09 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
SECTION 5.09  Subsidiary Guaranty and Security Documents. As promptly as
possible after any Subsidiary qualifies independently as, or is designated by
the Borrower or the Administrative Agent as, a Subsidiary Guarantor pursuant to
the definitions of “Credit Support Subsidiary” and “Subsidiary Guarantor”, the
Borrower shall provide the Administrative Agent with written notice thereof and
shall cause each such Subsidiary which also qualifies as a Subsidiary Guarantor
to (a) deliver to the Administrative Agent a joinder to the Subsidiary Guaranty
(in the form contemplated thereby) pursuant to which such Subsidiary agrees to
be bound by the terms and provisions thereof, and (b) such Security Documents or
joinders thereto as shall be requested by the Administrative Agent, such
Subsidiary Guaranty and Security Documents to be accompanied by appropriate
corporate resolutions, other corporate documentation (including, without
limitation, identification information enabling Lenders to comply with
“know-your-customer” and other laws, regulations and orders of any Governmental
Authority) and legal opinions in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
 
 (o)           Article V of the of the Credit Agreement is hereby amended by
adding a new Section 5.11 as follows:
 
Section 5.11 Further Assurances; etc.  (a) The Borrower will, and will cause
each of the Subsidiary Guarantors to, at the expense of the Borrower, make,
execute, endorse, acknowledge, file and/or deliver to the Administrative Agent
from time to time such schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports, and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Administrative Agent may reasonably require to assure the creation and
continuation of perfected security interests in the Collateral and as are
generally consistent with the terms of this Agreement and the Security
Documents.  Furthermore, the Borrower will, and will cause its Subsidiary
Guarantors to, deliver to the Administrative Agent such opinions of counsel and
other related documents as may be reasonably requested by the Administrative
Agent to assure compliance with this Section 5.11.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(p)           Section 6.01(f) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
(f)           Guarantees of other payment obligations of the Borrower or any
Material Subsidiary undertaken in connection with any Private Education Loan
Program that are permitted by Section 6.04(e), and, beginning on February 28,
2013,  Indebtedness of the PEAKS Trust if and to the extent that, as a result of
the Consolidation, such Indebtedness is deemed to be Indebtedness of the
Borrower or a Material Subsidiary;
 
(q)           Section 6.04 of the Credit Agreement shall be amended by deleting
the word “and” at the end of subsection (o), redesignating subsection (p) as
subsection (q), and inserting a new subsection (p) reading as follows:
 
(p)           any loan or advance to, any investment or interest in, or any
acquisition of assets of, the PEAKS Trust that occurs or exists or is deemed to
have occurred or to exist as a result of the Consolidation; and
 
 (r)           Section 6.06 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
 
Section 6.06 Restricted Payments.  The Borrower will not, and will not permit
any of its Material Subsidiaries to, declare, pay or make, or agree to declare,
pay or make, directly or indirectly, any Restricted Payment, except (a) the
Borrower may make Restricted Payments with respect to its Equity Interests
payable solely in its Equity Interests, (b) Subsidiaries may make Restricted
Payments ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with equity-based
compensation plans or other benefit plans for directors, management or employees
of the Borrower and its Subsidiaries, and (d) the Borrower may make other
Restricted Payments so long as (i) no Default exists immediately before and
after giving effect thereto and (ii) the aggregate amount of such Restricted
Payments shall not exceed $5,000,000 in any fiscal year of the Borrower;
provided, that such amount may be increased by up to an additional $5,000,000 in
any fiscal year of the Borrower to the extent consisting of net cash proceeds
raised in a Sale and Leaseback Transaction.
 
(s)           Section 6.12(a) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
 
(a) Maximum Leverage Ratio.  The Borrower will not permit the Leverage Ratio as
of the end of any fiscal quarter of the Borrower other than the fiscal quarters
ending on December 31, 2013 and March 31, 2014, to be greater than the amounts
indicated below opposite such fiscal quarters:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Fiscal Quarter
Maximum Leverage Ratio
June, 2014
3.00:1.00
September, 2014
2.75:1.00
December, 2014, and thereafter
2.50:1.00



 
(t)           Section 6.12(b) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
 
(b) Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower other
than the fiscal quarter ending on March 31, 2014 to be less than 1.75:1.00.
 
(u)           Section 6.12(d) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
 
 
(d)           Minimum DOE Ratio.  The Borrower will not permit the DOE Ratio as
of the end of any fiscal year of the Borrower to be (i) less than or equal to
1.00 to 1.00 for the fiscal year ending December 31, 2013, and (ii) less than
1.50 to 1.00 for any other fiscal year.
 
(v)           Clause (o) of Article VII of the Credit Agreement is hereby
deleted and placed with the following:
 
(o)           Security Documents.  Any Security Document shall cease to be in
full force and effect, or shall cease to give the Administrative Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby, or any of the Borrower, any Subsidiary
Guarantor, or any other Subsidiary shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document; or
 
(w)           Schedule 2.01 of the Credit Agreement is hereby deleted and
replaced with the form Schedule 2.01 attached hereto as Exhibit A.
 
(x)           Paragraph 4 of the First Amendment is hereby deleted in its
entirety and the restrictions set forth therein are terminated.
 
 
- 9 -

--------------------------------------------------------------------------------

 
2. Consents.
 
(a)           Notwithstanding anything to the contrary in Sections 5.01(a) or
5.01(c) of the Credit Agreement, the audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows described
in Section 5.01(a) of the Credit Agreement, and the certificate of a Financial
Officer of the Borrower as described in Section 5.01(c) of the Credit Agreement,
in each case, as of and for the fiscal year ending December 31, 2013, required
to be furnished by the Borrower to the Administrative Agent and each Lender
pursuant to Sections 5.01(a) and 5.01(c) of the Credit Agreement, are required
to be furnished by July 31, 2014.
 
(b)           Notwithstanding anything to the contrary in Sections 5.01(b) or
5.01(c) of the Credit Agreement, the internally prepared consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
described in Section 5.01(b) of the Credit Agreement, and the certificate of a
Financial Officer of the Borrower as described in Section 5.01(c) of the Credit
Agreement, in each case, as of and for the fiscal quarter ending March 31, 2014,
required to be furnished by the Borrower to the Administrative Agent and each
Lender pursuant to Sections 5.01(b) and 5.01(c), are required to be furnished by
July 31, 2014.
 
3. Waivers.  The Administrative Agent and the Lenders hereby waive the following
Defaults or Event of Defaults:
 
(a) failure to comply with the Leverage Ratio covenant under Section 6.12(a) of
the Credit Agreement as of the end of the fiscal quarters ending March 31, 2013,
June 30, 2013, and September 30, 2013, and failure to comply with the Fixed
Charge Coverage Ratio covenant under Section 6.12(b) of the Credit Agreement as
of the end of the fiscal quarters ending March 31, 2013, June 30, 2013,
September 30, 2013, and December 31, 2013, and any Event of Default under
Article VII(b), (c) and (d) with respect thereto;
 
(b)  any violation of the covenants in Section 5.01(b), Section 5.06, and
Section 5.07 of the Credit Agreement, and any Event of Default under Article VII
(c) and (e) of the Credit Agreement, solely to the extent that such violations
or Events of Default relate to or arise from inaccuracies in the financial
statements for the fiscal quarters ending March 31, 2013, June 30, 2013, and
September 30, 2013 delivered pursuant to Section 5.01(b) of the Credit Agreement
that exist as a result of or relate to the Consolidation;
 
(c)  any violation of the covenants in Section 5.03 and Section 5.07 of the
Credit Agreement, and any Event of Default under Article VII (c) and (e) of the
Credit Agreement with respect thereto, solely to the extent that such violations
or Events of Default relate to or arise from the Borrower’s failure to file
audited financial statements for the fiscal year ending December 31, 2013 with
the DOE on or before June 30, 2014;
 
(d) any violation of the covenant in Section 5.01(c) of the Credit Agreement and
any Event of Default under Article VII(c) and (d) of the Credit Agreement with
respect thereto, solely to the extent it results from or is related to the
matters described in clauses (a), (b), or (c) above; and
 
 
- 10 -

--------------------------------------------------------------------------------

 
(e) any violation of Section 5.02(b) of the Credit Agreement and any Event of
Default under Article VII(c) and (d) of the Credit Agreement with respect
thereto,  solely to the extent it results from or is related to the matters
described in clauses (a) through (d) above.
 
The Borrower hereby acknowledges and agrees that the waivers set forth in this
Section 3 shall not in any way waive or limit the rights of the Lenders to
request from the Borrower any additional interest or fees owed to them under the
Loan Documents as a result of any discrepancy between the Leverage Ratio
reported for fiscal quarters ending after February 28, 2013, and the actual
Leverage Ratios for such fiscal quarters.


4. Representations and Warranties of the Borrower.  The Borrower represents and
warrants that:
 
(a) This Third Amendment has been duly executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b) After giving effect to this Third Amendment, each of the representations and
warranties of the Credit Parties set forth in the Credit Documents are true and
correct in all material respects (except that any such representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect are true and correct in all respects) on and as of the
date hereof, other than any such representations and warranties that
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (except that any such
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects).
 
     (c) After giving effect to this Third Amendment, no Default has occurred
and is continuing.
 
5. Effectiveness.  This Amendment shall become effective upon the execution and
delivery hereof by the Borrower, the Administrative Agent and the Required
Lenders, and when the following additional conditions have been satisfied:
 
(a) Each of the Subsidiary Guarantors has executed and delivered a Reaffirmation
of Guaranty in the form of Exhibit B hereto.
 
(b) The Borrower shall have paid (i) to the Administrative Agent for the account
of each Lender consenting to this Third Amendment an amendment fee equal to .10%
of such Lender’s Commitment as of the date hereof after giving effect to this
Third Amendment, (ii) to the Administrative Agent for its own account any other
agreed fees relating hereto, which fees shall be deemed fully earned and
non-refundable on the date hereof, and (iii) to Winston & Strawn LLP all
outstanding legal fees and expenses in connection with this Third Amendment and
the other Loan Documents.
 
- 11 -

--------------------------------------------------------------------------------

 
6. Post-Closing Covenant.  The Borrower and its Subsidiaries agree to do the
following on or before July 18, 2014 (or such later date as is acceptable to the
Administrative Agent in its sole discretion):
 
(a)   Each of the Borrower, the Subsidiary Guarantors and the Administrative
Agent shall execute and deliver the Security Agreement-2014 and such other
Security Documents as the Administrative Agent shall request with respect to the
Collateral covered by the Security Agreement-2014.
 
(b)           The Administrative Agent shall receive insurance certificates or
binders for all insurance covered by the Security Agreement-2014.
 
(c)           The Administrative Agent shall receive such duly completed and
executed UCC-1 financing statements as the Administrative Agent shall request to
perfect the Administrative Agent’s security interest in the Collateral and such
copies of searches of and financing statements filed under the UCC, together
with tax lien and judgment searches with respect to the assets of the Borrower
and the Subsidiary Guarantors, in both cases in such jurisdictions as the
Administrative Agent may request.
 
(d)           The Borrower shall provide such other certificates, opinions,
documents, instruments and agreements as the Administrative Agent may reasonably
request in respect of the Collateral.
 
The failure of the Borrower and its Subsidiaries to comply with this Section 6
shall constitute an immediate Event of Default.
 
7. Reference to and Effect Upon the Credit Agreement.
 
(a)           Except as specifically set forth above, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of this Third Amendment
shall not operate as a waiver of any right, power or remedy of the Agent or any
Lender under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement, except as specifically set forth herein.  Upon the
effectiveness of this Third Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby.
 
(c)           This Third Amendment shall constitute a Credit Document.
 
 
- 12 -

--------------------------------------------------------------------------------

 
8. Costs and Expenses.  The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation and administration of this Third
Amendment (whether or not the transactions contemplated hereby shall be
consummated).
 
9. Governing Law.  This Third Amendment shall be construed in accordance with
and governed by the law of the State of New York.
 
10. Headings.  Section headings in this Third Amendment are included herein for
convenience of reference only and shall not constitute a part of this Third
Amendment for any other purposes.
 
11. Counterparts.  This Third Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Third Amendment by email or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Third Amendment.
 
[signature pages follow]
 


 

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and year first above written.
 
ITT EDUCATIONAL SERVICES, INC.
 
 
By:   /s/ Kevin M. Modany
Name: Kevin M. Modany
Title: Chairman CEO
 



 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender and as the Administrative Agent
 


 
By:   /s/ Richard Barritt
Name: Richard Barritt
Title: Associate
 



 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender and as Syndication Agent


 
By:   /s/ Jonathan M. Phillips
Name: Jonathan M. Phillips
Title: Senior Vice President
 


 


 

 
 

--------------------------------------------------------------------------------

 

[other Lenders], as a Lender


 
By:   /s/ Paul D. Burch
Name: Paul D. Burch
Title:   Vice President
            Fifth Third Bank
6/27/14


 


 

 
 

--------------------------------------------------------------------------------

 

RBS Citizens, N.A., as a Lender


 
 
By:   /s/ Stephen A. Maenhout
Name: Stephen A. Maenhout
Title: Senior Vice President
 


 


 

 
 

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender


 
 
By:   /s/ J. Richard Baker
Name: J. Richard Baker
Title: Senior Vice President
 


 


 

 
 

--------------------------------------------------------------------------------

 

Associated Bank, National Association, as a Lender


 
 
By:   /s/ Paul Korrison
Name: Paul Korrison
Title: Senior Vice President
 


 


 

 
 

--------------------------------------------------------------------------------

 

KeyBank, NA,, as a Lender


 
 
By:   /s/ Brian D. Smith
Name: Brian D. Smith
Title: Senior Vice President
 


 


 

 
 

--------------------------------------------------------------------------------

 

The Northern Trust Company, as a Lender


 
 
By:   /s/ Mike Fornal
Name: Mike Fornal
Title: Vice President
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Schedule 2.01
 
Commitments
 


JPMorgan Chase Bank, N.A.
$24,923,076.92
Bank of America, N.A.
$24,923,076.92
Wells Fargo, N.A.
$20,769,230.77
Fifth Third Bank
$12,461,538.46
RBS Citizens Bank
$12,461,538.46
Regions Bank
$12,461,538.46
Associated Bank
$10,384,615.39
KeyBank
$10,384,615.39
The Northern Trust Company
$6,230,769.23
TOTAL
$135,000,000.00



 
Notwithstanding the foregoing, if the DOE Letter of Credit is not issued on or
before September 30, 2014, the Lenders’ Commitments shall be automatically
reduced on a pro rata basis to $100,000,000 in the aggregate as of 5:00 p.m. New
York City time on such date.
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
 
REAFFIRMATION OF GUARANTY
 
The undersigned acknowledges receipt of a copy of Third Amendment to Credit
Agreement, Consent and Waiver dated as of June 30, 2014, consents to such
amendment and each of the transactions referenced therein and hereby reaffirms
its obligations under the Subsidiary Guaranty dated as of March 21, 2012.
 
Dated as of June __, 2014
 
 
ESI SERVICE CORP.



 
By:   _________________________________
Name:
Title:
 



 
